Citation Nr: 9917389	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  92-53 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to July 1967.  
This appeal originally arose from an April 1991 rating 
decision of the Winston-Salem, North Carolina Regional Office 
(RO), which determined that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection for PTSD.  In April 1994, the Board of Veterans' 
Appeals (Board) entered a decision in this case, reopening 
the veteran's claim but denying it on the merits.  The 
veteran appealed the April 1994 Board decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In September 1996, the 
Court issued a memorandum decision which vacated the Board 
decision and remanded the case to the Board for action in 
accordance with the Court's decision, pursuant to 38 U.S.C.A. 
§ 7252(a).  

In April 1997, the Board remanded the case to the RO for 
additional evidentiary and due process development.  In that 
remand, the Board noted that the issue on appeal had been 
restyled, as the Court had found error in the Board's failure 
to consider the question of entitlement to service connection 
for a psychiatric disability other than PTSD.  The Board 
further noted in the remand that the issue on appeal had also 
been restyled to reflect the reopened status of the claim, 
despite the fact that the April 1994 Board decision had been 
vacated, because the Court appeared to indicate that the 
claim would remain reopened.  


REMAND

In the April 1997 remand, the Board directed that the RO 
request the veteran to provide a detailed description of his 
stressor(s).  In June 1997, the veteran furnished the 
requested information regarding two particular stressors in 
Vietnam:  an encounter with a cobra and a brief experience as 
a prisoner-of-war (POW) of the 

VietCong.  Thereafter, the RO attempted to verify these 
stressors through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in August 1997.  In a January 1998 
response, USASCRUR stated that cobras are indigenous to 
Southeast Asia but that it was not able to conduct research 
unless a report had been filed concerning the veteran's 
encounter.  USASCRUR also indicated that the veteran was not 
listed as being a POW in Vietnam but that any information 
regarding the veteran's capture by the VietCong could be 
found in his unit's morning reports at the National Personnel 
Records Center (NPRC).  The RO did not thereafter attempt to 
verify this stressor through the NPRC.  Therefore, the RO 
should request morning reports from the NPRC, particularly in 
view of the veteran's claim that a report was taken by his 
commanding officer following his capture sometime in 1967 and 
in view of a notation on an examination report dated in 
September 1998 that the veteran was restricted for seven days 
for being "AWOL" after the alleged incident. 

Also in the April 1997, the Board directed that the veteran 
be afforded a VA psychiatric examination in which the 
examiner opined on the probability that each diagnosed 
psychiatric condition was related to service.  In September 
1998, Ronald Rosenbaum, M.D., conducted the examination for 
the VA.  Dr. Rosenbaum noted the two alleged stressor events 
recounted by the veteran.  The diagnoses included chronic 
paranoid schizophrenia with residual symptoms.  In further 
comment, Dr. Rosenbaum indicated that he had no way of 
corroborating the traumatic events to which the veteran 
claimed to have been exposed.  He did not offer an opinion 
regarding the probability that the veteran's paranoid 
schizophrenia was related to service, as requested in the 
remand.  The veteran is entitled to such an opinion, as 
indicated in Stegall v. West, 11 Vet. App. 268 (1998), where 
the Court concluded that a remand by the Board conferred on 
the claimant the right to compliance with the remand orders 
and that the Board erred when it failed to insure compliance 
with the dictates of an earlier Board remand.  

Under the circumstances of this case, the Board finds that 
further assistance is 

required to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain, through the 
veteran's attorney, the names and 
addresses of all medical care providers 
who treated the veteran for any 
psychiatric disability since the most 
recent supplemental statement of the case 
was issued in March 1999.  After securing 
the necessary release, the RO should 
obtain these records for association with 
the claims folder.  

2.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri to obtain the morning reports of 
the veteran's unit in Vietnam for the 
period of January 1967 through July 1967, 
in order to corroborate the veteran's 
alleged stressor involving his three-day 
experience as a prisoner-of-war of the 
VietCong near Quin Nohn, Vietnam.  All 
records obtained should be associated 
with the claims folder.  If the reports 
are unavailable, the NPRC should state 
that fact for the record.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder or copies of the 
relevant medical records and a copy of 
this paragraph must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the entire psychiatric history.  The 
examiner should provide differential 
diagnoses of all psychiatric disorders.  
The examiner should provide an opinion as 

to the probability that each diagnosed 
psychiatric condition is related to 
service, and if related, describe that 
relationship.  The examiner should 
conduct the examination under DSM-IV 
guidelines.  However, if the conclusions 
reached would differ under DSM-III-R 
guidelines, then this difference should 
be noted and explained.  

4.  Following completion of the foregoing 
to the extent possible, the RO should 
again review the claims folder for 
completion and satisfaction of the 
foregoing requests.  If any development 
is incomplete, appropriate corrective 
action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and the applicable 
time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










